340 S.W.3d 213 (2011)
Susan MANNING-CHISHOLM, Appellant,
v.
Steven CHISHOLM, Respondent.
No. WD 71471.
Missouri Court of Appeals, Western District.
March 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
Robert C. Paden, Jr., Independence, MO, for appellant.
Cheri C. Simpkins, Independence, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.


*214 ORDER
PER CURIAM:
Susan Manning-Chisholm appeals from a judgment dissolving her marriage to Steven Chisholm, which was entered following her failure to appear at the trial of the dissolution action. Manning-Chisholm argues that the trial court erroneously refused to set the judgment aside, and that the court's custody determination and division of marital property are not supported by substantial evidence. We affirm. Because a pubhshed opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).